By the Court.
We are of opinion that the instruments
produced by the plaintiff at the trial showed contracts between the plaintiff and the defendant. The consideration moved from the plaintiff, and the agreement to credit an equal amount to Ayres has no tendency to show that the agreement was for the benefit of Ayres and not of the plaintiff. No evidence of the relations of the parties was introduced, and the case turns simply upon the construction of the written contract. It is not a *220question for whose benefit, but to whom the promise was made. And the consideration of the contract, as well as the whole form of the instruments, shows that it was with the plaintiff.

Exceptions sustained.